DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 7 February 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sets of electrodes placed in first and second locations on the dura mater, the EMG electrodes, and a first and second IPG separate from each other must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 4 “the first and sets of locations” should read as “the first and second sets of locations”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “EMG electrodes” in line 10. The claim is indefinite because claim 3 also recites EMG electrodes in line 5 and it is unclear if the recitation in line 10 refers to the same set of EMG electrodes of line 5 or is introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 3 such that the EMG electrodes may refer to the same set or different sets of electrodes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0231396 to Burdick et al., hereinafter Burdick.
Regarding claim 1, Burdick teaches a method (para 0068-0069), comprising: providing a first set of electrodes of an epidural electrical stimulation system (para 0070, 0079) at a first set of locations on the dura mater of a spine of a mammal (para 0079, 0327; Fig 14: right side), the first set of locations on the dura mater corresponding to a first muscle group of the mammal (para 0081); providing a second set of electrodes of the epidural electrical stimulation system (para 0070, 0079) at a second set of locations on the dura mater of the spine of the mammal (para 0079, 0327; Fig 14: left side), the second set of locations on the dura mater corresponding to a second muscle group of the mammal (para 0081); and stimulating the first and second sets of locations on the dura mater by electrically energizing the first and second sets of electrodes, respectively, thereby activating the first and second muscle groups in a coordinated manner (para 0069, 0081: coordinating left and right leg swings).
Regarding claim 2, Burdick further teaches wherein the first set of electrodes and the second set of electrodes are part of an implanted epidural electrode array (para 0077-0079; Fig 3B).
Regarding claim 3, Burdick further teaches wherein: providing the first set of electrodes comprises placing the first set of electrodes at the first set of locations on the dura mater of the spine of the mammal and verifying that the first set of electrodes are operable, when energized at the first set of locations, to activate the first muscle group by capturing a first electromyogram (EMG) (para 0025-0026) using EMG electrodes located at the first muscle group (para 0197, 0320-0324); and providing the second set of electrodes comprises placing the second set of electrodes at the second set of locations on the dura mater of the spine of the mammal and verifying that the second set of electrodes are operable, when energized at the second set of locations, to activate the second muscle group by capturing a second EMG (para 0025-0026) using EMG electrodes located at the second muscle group (para 0197, 0320-0324).
Regarding claim 4, Burdick further teaches wherein stimulating the first and second sets of locations on the dura mater comprises energizing the first and second sets of electrodes with electrical waveforms generated by at least one implanted pulse generating devices (para 0039, 0081).
Regarding claim 5, Burdick further teaches wherein stimulating the first set of locations on the dura mater comprises energizing the first set of electrodes with a first electrical waveform generated by a first implanted pulse generating device, and stimulating the second set of locations on the dura mater comprises energizing the second set of electrodes with a second electrical waveform generated by a second implanted pulse generating device (para 0035, 0082).
Regarding claim 6, Burdick further teaches wherein the first and second implanted pulse generating devices are physically separate from each other (para 0035).
Regarding claim 7, Burdick further teaches wherein the first and second implanted pulse generating devices energize the first and second sets of electrodes concurrently using different waveform parameters (para 0082).
Regarding claim 8, Burdick further teaches wherein the first and second implanted pulse generating devices energize the first and second sets of electrodes alternatingly (para 0081).
Regarding claim 9, Burdick further teaches wherein the first or second electrical waveforms have a pulse width in the range 10 microseconds to 1 second (para 0291: 50us).
Regarding claim 10, Burdick further teaches wherein the first muscle group is in a first leg of the mammal, wherein the second muscle group is in a second leg of the mammal, and the method comprises energizing the first and second sets of electrodes to stimulate the first and sets of locations on the dura mater, respectively, thereby activating the first and second sets of muscles to cause a walking motion between the first and second legs of the mammal (para 0081).
Regarding claim 11, Burdick further teaches wherein the first and second sets of locations on the dura matter are downstream of a spinal cord injury that impairs communication between the brain of the mammal and one or more portions of the spinal cord corresponding to the first and second sets of locations on the dura matter (para 0062-0068; Fig 1: electrode array 140 downstream from spinal lesion 112).
Regarding claim 12, Burdick teaches an epidural electrical stimulation system (abstract, para 0077; Fig 1, 13), comprising: a plurality of electrodes configured to be disposed at various locations on nerve tissue of a mammal (para 0070, 0079; Fig 3A-B); a plurality of waveform generators, each waveform generator coupled to a different subset of the plurality of electrodes and configured to energize its corresponding subset of the plurality of electrodes (para 0035, 0082), thereby stimulating local nerve tissue proximate to the corresponding subset of the plurality of electrodes and activating a muscle group associated with the local nerve tissue (para 0080-0082); and a controller, on one or more processors (para 0198), configured to coordinate the plurality of waveform generators so as to activate a plurality of muscle groups of the mammal to perform a specified action (para 0081-0082).
Regarding claim 13, Burdick further teaches wherein the specified action is walking (para 0081: stepping).
Regarding claim 14, Burdick further teaches wherein the mammal is a human (Fig 2).
Regarding claim 15, Burdick further teaches wherein the plurality of waveform generators includes between 2 and 10 waveform generators to energize between 2 and 10 subsets of the plurality of electrodes and to activate between 2 and 10 muscle groups (para 0082-0083).
Regarding claim 16, Burdick further teaches wherein the plurality of muscle groups are located in one or more limbs of the mammal (para 0081), wherein the mammal has a complete or partial spinal cord injury that resulted in paralysis of the one or more limbs (para 0016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792